ORDER

PER CURIAM.
This appeal involves two consolidated lawsuits. In Cause Number 1022-CC11624, Toney Davis (“Davis”), Mt. Olive Learning Center, LLC (“Mt. Olive” or the “LLC”), and Last Adam Ministries (collectively “Appellants”) sought a declaratory judgment against Church of Jesus Christ, Church of Jesus Christ, LLC, (collectively the “Church”), William H. Jones (“Jones”), and Alfred Brown (“Brown”) seeking to quiet title to 2705 Potomac against the Church. Appellants also asserted claims for breach of contract, specific performance, unjust enrichment, and accounting against William C. Wyatt (“Wyatt”) and *502Thomas Sombright (“Sombright”). Appellants’ claims arise out of Davis’s purported membership interest in Mt. Olive. In Cause Number 1022-AC1008, Last Adam Ministries asserted related claims of rent and possession against the Church.1 The causes were consolidated and tried to the court. The trial court found in favor of the Church, Jones, and Brown, concluding Davis was not a member of Mt. Olive and quieted title to 2705 Potomac in favor of the Church. The trial' court also entered default judgments against Wyatt and Som-bright.
Appellants appeal the trial court’s judgments as to the Church, Jones, and Brown. Davis also appeals the trial court’s award of $10,000 in damages, in the default judgment against Wyatt.
We have reviewed the parties’ briefs and the record on appeal, and we find the trial court did not err. An .extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2015).

. These claims are not before us on appeal.